                      Case 19-10289-LSS      Doc 2469      Filed 11/04/20      Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al., 1                         : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x

              NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED
           FOR TELEPHONIC HEARING ON NOVEMBER 5, 2020 AT 2:00 P.M. (ET)

         This hearing will be held telephonically and by video. All parties wishing to appear
           must do so telephonically by contacting COURTCALL, LLC at 866-582-6878 no
         later than November 5, 2020 at 11:00 a.m. to sign up. Additionally, anyone wishing
          to appear by Zoom is invited to use the link below. All parties that will be arguing
             or testifying must appear by Zoom and CourtCall. Participants on CourtCall
         should dial into the call not later than 10 minutes prior to the start of the scheduled
                                 hearing to insure a proper connection.

             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING
               WILL BE MUTED AND THE ONLY AUDIO WILL BE THROUGH
                                   COURTCALL.

                                Topic: Imerys Talc America, Inc. 19-10289
                      Time: November 5, 2020 2:00 PM Eastern Time (US and Canada)

                Join ZoomGov Meeting: https://debuscourts.zoomgov.com/j/1603287467


                                         Meeting ID: 160 328 7467
                                            Password: 464449

                               Join by SIP: 1603287467@sip.zoomgov.com




   1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
   identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
   Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
   Georgia 30076.
   2
            Amended items appear in bold.


   RLF1 24257883v.1
                   Case 19-10289-LSS      Doc 2469      Filed 11/04/20    Page 2 of 4




I.       CONTESTED MATTERS GOING FORWARD:

         1.         Letter from Johnson & Johnson and Johnson & Johnson Consumer Inc. [Docket
                    No. 2394 – filed October 23, 2020]

                    Responses Received:

                    A.     Letter from Debtors [Docket No. 2444 – filed October 30, 2020]

                    B.     Letter from Imerys S.A. and Imerys USA, Inc. [Docket No. 2445 – filed
                           October 30, 2020]

                    C.     Letter from James L. Patton, Jr., Legal Representative for Future Talc
                           Personal Injury Claimants [Docket No. 2446 – filed October 30, 2020]

                    D.     Letter from the Tort Claimants’ Committee [Docket No. 2450 – filed
                           October 30, 2020]

                    E.     Letter from Employers Mutual Casualty Company [Docket No. 2463
                           – filed November 3, 2020]

                    Status: With the permission of the Court, this matter has been continued to a
                            date to be determined.

         2.         Cyprus Historical Excess Insurers’ Motion to Compel the Production of Eight
                    Deposition Transcripts from Debtors [Docket No. 2401 – filed October 25, 2020]
                    (the “Motion to Compel”)

                    Responses Received:

                    A.     Letter from the Debtors [Docket No. 2452 – filed October 30, 2020]

                    B.     Letter from Cyprus Mines Corporation and Cyprus Amax Minerals
                           Company [Docket No. 2453 – filed October 31, 2020]

                    C.     Letter from Employers Mutual Casualty Company [Docket No. 2463
                           – filed November 3, 2020]

                    D.     Letter to the Honorable Laurie Selber Silverstein Regarding Motion
                           to Compel [Docket No. 2466 – filed November 4, 2020]

                    Related Documents:

                    i.     Declaration of Janine Panchok-Berry in Support of Cyprus Historical
                           Excess Insurers’ Motion to Compel Eight Deposition Transcripts from
                           Debtors [Docket No. 2402 – filed October 25, 2020]


                                                   2
RLF1 24257883v.1
                   Case 19-10289-LSS       Doc 2469       Filed 11/04/20   Page 3 of 4




                    ii.    Letter from Cyprus Historical Excess Insurers [Docket No. 2403 – filed
                           October 25, 2020]

                    iii.   Providence Washington Insurance Company’s, as Successor in Interest by
                           Merger to Seaton Insurance Company, f/k/a Unigard Security Insurance
                           Company, f/k/a Unigard Mutual Insurance Company as Successor in
                           Interest to Seaton Insurance Company, Successor in Interest Unigard
                           Mutual Insurance Company, (A) Joinder in Cyprus Historical Excess
                           Insurers’ Motion to Compel the Production of Eight Deposition
                           Transcripts from Debtors and (B) Reservation of Rights [Docket No. 2407
                           – filed October 26, 2020]

                    iv.    Chubb Insurers’ Joinder in Cyprus Historical Insurers’ Motion to Compel
                           and Joinder Therein by Providence Washington [Docket No. 2431 – filed
                           October 28, 2020]

                    Status: The Court has scheduled a hearing to consider the discovery issues raised
                            in Cyprus Historical Excess Insurers’ Motion to Compel and letter, dated
                            October 25, 2020, and the responses filed with respect thereto.


Dated: November 4, 2020                    /s/ Marcos A. Ramos
       Wilmington, Delaware
                                            RICHARDS, LAYTON & FINGER, P.A.

                                            Mark D. Collins (No. 2981)
                                            Michael J. Merchant (No. 3854)
                                            Marcos A. Ramos (No. 4450)
                                            Amanda R. Steele (No. 5530)
                                            Brett M. Haywood (No. 6166)
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, DE 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701
                                            E-mail: collins@rlf.com
                                                    merchant@rlf.com
                                                    ramos@rlf.com
                                                    steele@rlf.com
                                                    haywood@rlf.com

                                            - and -




                                                      3
RLF1 24257883v.1
                   Case 19-10289-LSS   Doc 2469      Filed 11/04/20   Page 4 of 4




                                       LATHAM & WATKINS LLP

                                       Jeffrey E. Bjork (admitted pro hac vice)
                                       Kimberly A. Posin (admitted pro hac vice)
                                       Helena G. Tseregounis (admitted pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, California 90071-1560
                                       Telephone: (213) 485-1234
                                       Facsimile: (213) 891-8763
                                       E-mail: jeff.bjork@lw.com
                                                kim.posin@lw.com
                                                helena.tseregounis@lw.com

                                       - and -

                                       Richard A. Levy (admitted pro hac vice)
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Telephone: (312) 876-7700
                                       Facsimile: (312) 993-9767
                                       E-mail: richard.levy@lw.com


                                       Counsel for Debtors and Debtors-in-Possession




                                                 4
RLF1 24257883v.1
